NT OF

UNITED STATES DEPARTMENT OF EDUCATION
4e
G

z

OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

SIN

r
L L

Leigh M . Manasevit
Attorney at Law
Brustein and Manasevit
3105 South Street, NW
Washington, DC 20007

D LC 2 4

Dear Mr . Manasevit :
This is in response to your letter on behalf of the North Carolina Department of Education to the
Office of Special Education Programs (OSEP), requesting that OSEP approve North Carolina's
federal fiscal year (FFY) 2003 award without requiring North Carolina to revise Section
1512(C)(6) of its State plan, which currently permits a public agency in North Carolina to use the
Individuals with Disabilities Education Act (IDEA) due process procedures to override a parent's
refusal to consent to the initial provision of special education and related services . You base
your request on the following premises, which are restated below with our response to each
premise.
1 . Not allowing public agencies to use the IDEA due process hearing provisions to
override parental refusal to consent to initial placement is inconsistent with IDEA's free
appropriate public education (FAPE) mandate .
As OSEP has noted in previous letters on this issue, Congress' intent to require public agencies
to provide FAPE to children under the IDEA is balanced with Congress' intent to preserve
parental choice to refuse to have the child initially receive special education and related services .
In enacting the consent provisions of section 614(a)(1)(C) in 1997, Congress was clearly aware
of the long-standing regulatory requirement that parental consent must be obtained before the
initial provision of special education and related services and of the requirement expressly
allowing States to override parental refusal to the initial provision of special education and
related services by using the IDEA due process hearing procedures . Congress failed in the 1997
Amendments to the IDEA to include express provisions allowing States to use the due process
hearing procedures to override parental refusal to consent to the initial provision of special
education and related services . This statutory language is paralleled in the Part B regulations at
34 CFR §§300 .505(a) and (b) .
The 1997 IDEA Amendments reflect Congress' intent to provide parents the ultimate choice or
decision regarding the initial provision of special education and related services for their child .
Congress chose not to allow school districts to use the IDEA due process hearing procedures to
override a parent's refusal to consent to the initial provision of special education and related
services under section 614(a)(1)(C), although an express provision was included for refusal to
consent to initial evaluations . This distinction indicates a clear congressional intent to support
parents' rights to choose whether their children would be enrolled initially in special education .

400 MARYLAND AVE , S .W . WASHINGTON, D .C 20202
www e d .gov
Our mission ~s tc ensure equal access to education and to promote educationctl escei :erece throughout the Nation

Page -/_ - Mr . Leigh M . Manasevit
The provision allowing school districts to proceed to due process for non-consent on evaluations
was enacted to ensure that parents' choices were informed (such that parents would have
information about the special education and related services needs of each individual child)
while still enabling the parent to ultimately determine if his or her child would be initially placed
in special education . We believe that the IDEA statute and Part B regulations reflect the clear
and unequivocal intent of Congress .
2. OSEP cannot establish a rule, such as promoted by Letter to Cox, without following the
rulemaking requirements of section 607(c) of the IDEA and the requirements of the
Administrative Procedures Act .
The Department does not need to go through the public notice and rule making procedures of the
Administrative Procedures Act since the Secretary, in the Letter to Cox, is not establishing a rule
required for compliance with, or eligibility under, the Act . The Letter to Cox provides
clarification of the IDEA statutory and regulatory requirements and, therefore, does not require
the Secretary to follow the requirements of section 553 of title 5, United States Code . The
Secretary is implementing congressional mandates as reflected in express IDEA statutory and
regulatory provisions .
3. Under section 607(b) of the IDEA, OSEP cannot regulate and take a position, such as
outlined in Letter to Cox, which would procedurally or substantively lessen the
protections provided to children with disabilities under the 1983 IDEA regulations .
Under section 607(b), although the Secretary is not authorized to make regulatory changes to
lessen the protections for children with disabilities in the IDEA regulations that were in effect on
July 20, 1983, Congress may change the law to change those protections and, in this case, did
revise the statute . As noted under issue 1 above, Congress amended the IDEA in 1997 and failed
to include express provisions allowing States to use the due process hearing procedures to
override parental refusal to consent to the initial provision of special education and related
services, while providing override procedures for parental refusal to consent to the evaluation of
their child .
4. Under section 615(b)(6) of the IDEA, parties have a right to a due process hearing on
any matter related to FAPE . Further, nothing in the statute or regulations prohibits
the use of due process procedures for override of parental refusal to consent to the
initial provision of special education and related services .
The more specific statutory and regulatory language regarding parental consent would take
precedence over the more general language regarding due process hearing procedures . For
example, section 614(a)(1)(C)(i) states that parental consent must be obtained before an
evaluation is conducted . It further states that "parental consent for evaluation shall not be
construed as consent for placement for receipt of special education and related services ." This
provision is immediately followed by section 614(a)(1)(C)(ii), which states that if the parents of
such child refuse consent for evaluation, the agency may continue to pursue an evaluation by
utilizing the mediation and due process procedures under section 615, except to the extent
inconsistent with State law relating to parental consent . There is no similar provision authorizing

Page 3 - Mr. Leigh M . Manasevit
public agencies to use mediation or due process procedures to override a parent's refusal to
consent to the initial provision of special education and related services .
As you note in your letter, North Carolina's Eligibility Document Submission for FFY 2003
under Part B of the IDEA was conditionally approved by OSEP . OSEP's determination of North
Carolina's eligibility for conditional approval was based on the June 25, 2003 letter in which
North Carolina assured OSEP that no later than July 1, 2004 it will complete all of the changes
set forth in the June 25, 2003 issues chart, which includes the required revision to section
1512(C)(6) of North Carolina's State plan . Under section 612 of the Act, the State must
demonstrate to the satisfaction of the Secretary that the State has in effect policies and
procedures to ensure that it meets each of the requirements under section 612(a) in order to be
eligible to receive assistance under Part B . Therefore, North Carolina must complete all of the
changes set forth in the June 25, 2003 issues chart, which includes revising section 1512(C)(6),
in order to demonstrate to the satisfaction of the Secretary that it has in effect the necessary
policies and procedures to meets its obligations under the IDEA .
I hope you find this explanation helpful . If you would like further assistance, please contact
Dr . JoLeta Reynolds of my office at (202) 205-5507 (press 3) .
Sincerely,

Stephanie Smith Lee
Director
Office of Special Education Programs
cc : Mary Watson, Director
Exceptional Children Division

